TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00393-CV




                                     Intrado, Inc., Appellant

                                                 v.

             Commission on State Emergency Communications, et al., Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
         NO. GN300339, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Intrado, Inc. filed with this Court a motion to dismiss, informing this Court

that the parties have resolved their disputes to their mutual satisfaction. Accordingly, we grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Kidd and Patterson

Dismissed on Appellant’s Motion

Filed: August 29, 2003